COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  JAVIER FLORES, JR.,


Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00262-CR
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS






MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Javier Flores, Jr., seeks a writ of mandamus to compel the Honorable Mary Ann
Bramblett, Judge of the 41st Judicial District Court, "to give the defendant access to the court for
a full and fair evidentiary hearing on his writ of habeas corpus."  
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no
other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. 
State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion.  
State ex  rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled
to mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny relator's request.


November 12, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)